Exhibit 10.41

 

LOGO [g644242exg_pg001an.jpg]

THIS DEED OF LEASE is made and executed this 12th day of December, 2013.

BETWEEN

ASCENDAS IT PARK (CHENNAI) LIMITED, a company incorporated under the Companies
Act, 1956 having its registered office at Unit No. 7 & 8, I Floor, International
Tech Park Chennai, CSIR Road, Taramani, Chennai - 600 113 represented by its
Authorised Signatory Mr. V.V. Balaji, hereinafter referred to as the “LESSOR”
(which expression shall unless excluded by or repugnant to the subject or
context be deemed to mean and include its successors and assigns) of the ONE
PART and presented by                      duly authorized in terms of
resolution passed by its Board of Directors on

AND

LIONBRIDGE TECHNOLOGIES PRIVATE LIMITED, a company incorporated under the
Companies Act, 1956 having its registered office at 6th Floor, Spectra Building,
Hiranandani Business Park, Powai, Mumbai 400 076 hereinafter referred to as the
“LESSEE” (which expression shall unless excluded by or repugnant to the subject
or context mean and include its successors and permitted assigns) of the OTHER
PART represented by its Authorised Signatory Mr. Sarath Chandra Divella.

 

LOGO [g644242exg_pg001b.jpg]



--------------------------------------------------------------------------------

WHEREAS    A.    The Lessor is the absolute owner in respect of the land
measuring 5 acres situated at Taramani - CSIR Road, Chennai, Tamil Nadu fully
described in the First Schedule hereunder written and hereinafter referred to as
the “Said Land” having been put in possession of the same by the Government of
Tamilnadu through the Collector of Chennai vide his proceedings bearing Letter
No: 02/49655/2001 dated 26th July 2005. B.    The Lessor has constructed a
building known as “Crest, International Tech Park, Chennai” on the Said Land for
information technology related businesses and/ or IT enabled services and other
related services and amenities. The expression “International Tech Park,
Chennai” means the 2nd Phase of construction consisting of 5 acres of the Land
out of the 3 phases of construction. C.    The Lessee has approached the Lessor
to grant a lease of Unit No. #7 – 01 on the 7th floor measuring approximately
25,720 sq.ft square feet of super built up area in crest, International Tech
Park, more fully described in the Second Schedule hereunder written and
hereinafter referred to as the “Unit”. The Unit is delineated in red in the
floor plan in the Third Schedule. D    The Lessor has agreed to grant a lease of
Unit on the terms and conditions set out hereinbelow. NOW THIS DEED WITNESSETH
AND IT IS HEREBY AGREED BY AND BETWEEN THE PARTIES HERETO AS FOLLOWS: 1.    THE
LESSEE COVENANTS WITH THE LESSOR as follows:    1.1    The lease shall be for a
period of 3 (three) years with effect from 26th January, 2014 to 25th January,
2017.    Term 1.2    The Lessee shall pay a sum of Rs.49.45/- (Rupees Forty Nine
and paise forty five only) per square feet per month in respect of 25,720 square
feet of the super built up area of the Unit aggregating to Rs. 12,71,854/-
(Twelve Lakhs Seventy one thousand eight hundred and fifty four only) subject to
any withholding taxes and / or other statutory deductions as may be applicable
from time to time.    Rent 1.3    The Lessee has deposited an interest free
refundable security deposit of Rs.1,27,18,540/- (Rupees One Crore Twenty Seven
Lakhs Eighteen thousand Five hundred and Forty only) equivalent to 10 months of
the total monthly aggregate rent by way of security for the due observance and
compliance of the terms and conditions of this Deed. The security deposit shall
be returned by the Lessor subject to deduction of such sum as may be due and
owing by the Lessee to the Lessor (including monies payable for reinstatement of
the Unit if the Lessee has failed to do so) within a period of 15 days after the
return of vacant possession of the Unit by the Lessee to the Lessor, failing
which the same shall carry interest at the rate of 18% p.a. till it is fully
returned.   

Security

Deposit

 

LOGO [g644242exg_pg002.jpg]



--------------------------------------------------------------------------------

1.4    The Lessee shall enter into a separate Services Agreement with the Lessor
or its assignee(s) in relation to the operation and maintenance of the common
areas and the use of the car park   

Services

Agreement

1.5    The Lessee shall pay to the Lessor the actual charges/fee/s for all
utilities including air-conditioning and electricity used for the Unit as per
the reading of the meters installed for the purpose within two business days
immediately upon demand made by way of submission of Bills / Debit Notes raised
upon Lessee by the Lessor by the Lessor. The Lessor reserves the right to
forthwith terminate these services for any non-payment for more than seven
business days from the due date after a written reminder notice has been sent
from the Lessor to the Lessee.    Utilities 1.6    The Lessee shall pay the
monthly rent reserved in clause 1.2 above every month in advance on or before
the 5th day of each calendar month according to English Calendar. All other
payments due pursuant to this Deed shall be paid within 7 days of date of
billing unless otherwise stipulated in the bill.   

Payment

Date

1.7    The Lessee shall make payment of rent and other monies due under this
Deed by demand draft or account payee cheque, payable at Chennai or by means of
a bank transfer to the lessor’s bank account and drawn in the name of the Lessor
subject to any withholding taxes and / or other statutory deductions as may be
applicable from time to time. Outstation cheques will not be accepted.    Mode
of payment 1.8    If the rent or any other sum due under this Deed is not paid
on the due date, the Lessee shall pay interest at the rate of 1.5% per month
from the due date till the date of payment.    Interest 1.9    The Lessee shall
submit to the Lessor the tax deductible at source (TDS) certificates evidencing
the Income Tax deducted and deposited in the calendar month of May every year.
   TDS 1.10   

The Lessor shall pay the Property Tax and Urban Land Tax as may be assessed from
time to time and all other taxes if any shall be reimbursed by the Lessee in
respect of the Unit, as and when demanded by the Lessor.

 

The Lessee shall also pay the applicable Service Taxes on the rental mentioned
in clause 1.2 above. Further, the Lessee also undertakes to pay any sales tax/
value added tax/lease tax, if any, on the Fit Out Rent reserved herein.

 

All Statutory fees, Statutory rates, Statutory charges and taxes on the rentals,
O & M or any other services, amenities, utilities etc. as the case may be and
statutory levels to the state and central government pertaining to this Lease
shall be borne by Lessee. All such amounts must be communicated to the Lessee in
advance.

   Taxes 1.11    The Lessee shall bear stamp duty and registration charges of
this Deed.    Stamp Duty & Others

 

LOGO [g644242exg_pg003.jpg]



--------------------------------------------------------------------------------

1.12    The Lessee shall use the Unit for the purpose of IT/ITES only and shall
not use the same for any other purpose without the prior written consent of the
Lessor.   

Authorised

Use

1.13    The Lessee undertakes and warrants that it has all necessary permissions
and approvals as required to carry out its activities in the Unit and is legally
competent to enter into this Deed to carry out the above activities and shall be
solely responsible and liable for the same.   

Lessee’s

Approvals

1.14    The Lessee shall not store or bring into the Unit any article, substance
or liquid of a specially combustible, toxic, noxious, inflammable or explosive
nature and shall comply with the requirements and recommendations of all
governmental and statutory authorities, including, the fire authority and
municipal authorities, and the Lessor.    Inflammable or Explosive Substances
1.15    The Lessee shall not carry out or permit to be carried out in any part
of the Unit, the building or the Said Land any offensive, illegal or unlawful
manufacture, business or activities.   

Illegal

Activities

1.16    The Lessee shall not affix, paint or otherwise exhibit any name plate,
banner, advertisement or other sign except with the Lessor’s prior written
approval.    Signage 1.17    The Lessee shall keep the Unit in good and
tenantable condition from the date of possession of the Unit till the same is
handed over back to the Lessor (reasonable wear and tear excepted).   

Tenantable

Condition

1.18    The Lessee shall not damage or suffer to be done damage in or to the
Said Land and the building and other facilities thereon including without
limitation the staircases, lifts, passage ways, car parks, common areas and
amenities (reasonable wear and tear and genuine accidents excepted).    Damage
to Said Land 1.19    The Lessee shall not be entitled to assign, let, sub-let,
grant leave and licence or part with possession of the Unit or any portion
thereof However, Lessee may assign the Unit to its subsidiaries or group
companies where 51% or more of its shareholdings is held solely by Lessee or the
Lessee’s Parent Company with prior intimation to the Lessor and the same would
not be unreasonably withheld.    Assignment or Subletting 1.20    The Lessee
shall not do any acts, deeds or things which may cause any annoyance or nuisance
to the co-occupant/s of the said building.    Nuisance 1.21    If on or after
expiry or early termination of the term of the Lease, Lessee fails to hand-over
the vacant and peaceful possession of the premises to the Lessor, the Lessee in
that event shall be liable to pay a monthly holding over charge equivalent to
double the amount of rent paid for the previous month in lieu of then prevailing
Base Rent for the period it remains in possession of the premises. The Lessor
shall however be entitled to avail its legal rights qua the premises against the
Lessee irrespective of   

Holding

Over

Charges

 

LOGO [g644242exg_pg004.jpg]



--------------------------------------------------------------------------------

   the payment of Holding over charges and such payment shall not entail any
right, whatsoever to the Lessee, over the premises. The status of the Lessee
during the period of hold-over shall not be more than that of an illegal
occupant.    1.22    The Lessee shall not carry out any renovation works or make
any additions or alterations to the Unit (including the exterior and elevation
of the Unit), the building or the Said Land without the Lessor’s prior written
consent which shall not be unreasonably withheld, and if required by the Lessor,
must place with the Lessor an additional deposit equivalent to Rs. 50 per square
feet of the Unit or such other amount as the Lessor may deem sufficient as
security for any damage caused to the Unit or the building during the course of
such alteration and addition works and the cost incurred by the Lessor in the
disposal of all debris and waste materials resulting from the Lessor’s
renovation works. Such additional deposit shall be refunded by the Lessor to the
Lessee, on the completion of alteration and addition for Units, after adjusting
the cost of damages to the Units and rest of the building and the cost incurred
by the Lessor in disposal of debris and waste materials resulting from the above
works, if any.   

Additions

&

Alterations

1.23    Subject to the Lessee reinstating the Unit to its original state and
condition (reasonable wear and tear excepted) upon return of possession and the
aforesaid clause, the Lessee, at its own costs, may install tenant’s fixtures
and fittings such as electrical and other fittings, false ceilings, furniture,
air conditioners, telephone and other equipment and conveniences for convenient
use of the Unit.   

Tenant’s

Fixtures

and

Fittings

1.24    The Lessee herein shall from time to time permit and/or allow the Lessor
and their servants, agents, engineers and surveyors with or without masons,
mistries, contractors, architects and necessary equipment to enter into the Unit
or portion thereof and to view the state and condition of the Unit and also to
repair, renovate, replace water pipes, sewerage pipes, soil pipes, ducts and
other fixtures and fittings of common use only after giving reasonable prior
notice in writing to the Lessee before such entry.   

Inspection

&

Repair

1.25    The Lessee has, relying on the Lessor’s representation, accepted the
right, title and interest of the Lessor and shall not dispute the right, title
and interest of the Lessor in respect of the ownership of the Unit.   

Lessor’s

Title

1.26    The Lessee shall remove all its fixtures and fittings and rectify
alterations without causing any unreasonable damage to the Unit and handover
vacant and peaceful possession of the Unit on the expiry of the term of the Deed
or earlier determination thereof in the same condition in which it was let out
subject to reasonable wear and tear and the Lessor shall be entitled to enter
upon and take possession of the Unit. If the Lessee failed to reinstate the Unit
in accordance with this Deed then the Lessor shall be entitled to charge the
Lessee for any period of reinstatement which extends beyond the termination of
the Lease by natural expiry or otherwise in addition to the cost of the
reinstatement work.    Return of Possession

 

LOGO [g644242exg_pg005.jpg]



--------------------------------------------------------------------------------

1.27    The Lessee agrees that it shall always observe, perform and abide by all
the rules, regulations and guidelines of the Lessor (“Bye-Laws”) for the
effective management, control and maintenance of International Tech Park,
Chennai The terms and conditions in the Bye-laws, which may be revised from time
to time are supplemental to those laid down in this Deed and for the general
purpose of carrying into effect the general terms of this Deed. However, in the
event of the existence of a conflict between the terms of this Agreement/Deed
and the terms set out in the ‘Bye-Laws’, the terms of this Agreement/Deed will
supersede ‘Bye-Laws’ to that extent.    Compliance with Bye-Laws and Guidelines
1.28    The Lessee and the Lessor shall at all times comply with the relevant
laws and regulations and the directions of the relevant governmental and
statutory authorities.    Compliance with Laws 1.29    The Lessee shall
indemnify and keep indemnified the Lessor against any and all claims, losses,
injuries, liabilities, costs, expenses, damages, actions or proceedings
whatsoever which may be made or taken against the Lessor by any person or which
may be suffered by the Lessor arising out of any action or non action, accident
or otherwise, or by any reason of the Lessee’s operations and use of the Unit
and the various facilities.    Indemnity for Breach 1.30    The Lessee shall
take out adequate & appropriate insurance with respect to the Unit covering any
act or omission by the Lessee and the Lessee shall pay the premium in respect of
such insurance. The Lessee shall be liable against any loss or damage caused to
any third party as a result of any willful act or omission by the Lessee and the
Lessee hereby indemnifies the Lessor against all claims made as a result of such
act or omission by the Lessee.   

Lessee’s

Insurance

1.31    The Lessee shall not do or suffer to be done on or in the Unit or any
part of the Said Land anything whereby any insurances of the Unit or the Said
Land or any part thereof effected by the Lessor (which the Lessor has effected
regardless of whether it is not bound or obliged to) may be rendered void or
voidable or whereby the premium thereon may be increased and to repay to the
Lessor on demand all sums paid by the Lessor by way of increased premium and all
expenses incurred by the Lessor in connection with insurance rendered necessary
by a breach or non-observance of this covenant without prejudice to any other
rights and remedies available to the Lessor.   

Lessor’s

Insurance

2.    THE LESSOR COVENANTS WITH THE LESSEE AS FOLLOWS:    2.1    The Lessee
paying the rent and other charges in respect of the Unit as provided in this
Deed and performing and observing the covenants and conditions and stipulations
on its part herein to be observed, shall peaceably and quietly hold, possess and
enjoy the Unit and every part thereof during the term hereby created without any
lawful interruption, disturbance claim or demand whatsoever from or by the
Lessor or any other person whomsoever.   

Quiet

Enjoyment

 

LOGO [g644242exg_pg006.jpg]



--------------------------------------------------------------------------------

2.2    The Lessor shall pay the Property Tax and Urban Land Tax for the Unit
throughout the term of this Deed.    Taxes 2.3    The Lessor undertakes and
warrants that it is the sole legal and beneficial owner of the building and the
Unit being the subject matter of this lease and has all necessary permissions
and approvals as required to grant this lease in favour of the lessee and to
enter into this Deed to carry out the obligations of the lessor under this Deed.
   Title 3    IT IS HEREBY FURTHER AGREED BY AND BETWEEN THE LESSOR AND LESSEE
AS FOLLOWS: 3.1    This lease may be renewed for a further period by execution
and registration of fresh lease deed subject to other terms and conditions as
may be mutually agreed between the parties. Both Lessor and Lessee shall have
the option to renew/not to renew the lease after 36 months. If the Lessee
desires to renew the lease/not to renew the lease, it shall give notice of such
intention by issuing to the Lessor a written notice at least 6 months prior to
the expiry of the lease period and the new lease deed shall be signed 60 days
prior to the expiry of the initial lease term. In the event the Lessor and the
Lessee fail to agree upon the terms and conditions of renewal, the Lessee shall
vacate and deliver peaceful vacant possession of the Unit to the Lessor upon
natural expiry of the initial lease period in accordance with the terms of this
Deed. Renewals are subject to clearing all outstanding amounts due to Lessor and
no breach of this agreement.    Renewal 3.2   

If:

 

(a)     the rent and/or any of the other charges reserved or any part hereof
shall be in arrears for a period of two consecutive months after the respective
date hereinbefore appointed for payment thereof; or

 

(b)     in the case of any other breach by the Lessee in the performance and
observance of any of the covenants and conditions herein contained and on its
part to be observed and performed and the breaches are not remedied within one
month from the date of the notice in that regard from the Lessor.

 

then and in any of such event the Lessor shall be entitled to determine this
Deed forthwith thereafter without any further notice and enter upon the Unit and
the Lessee shall not be entitled to remain in possession of the Unit in any
manner.

   Termination due to Lessee’s Breach

 

LOGO [g644242exg_pg007.jpg]



--------------------------------------------------------------------------------

3.3    In the event of premature termination of the lease for any reason
whatsoever, the Lessee undertakes to immediately pay the total aggregate rent
payable for the remainder of the lease term specified herein, i.e. Lock-in
period is 36 months. In the event, the Lessee fails to pay the full rental for
the remainder of the lease term, the Lessor shall have the right to forfeit the
security deposit amount. If rental for the remainder of the tease term exceeds
the security deposit amount, the Lessee shall be liable to pay the balance
amount to the Lessor and the ultimate parent company for the Lessee will provide
the Lessee with such support and assistance as may be required to ensure that it
meets its obligations/liabilities under the Lease. The Ultimate Parent Company
has agreed to provide a Corporate Guarantee to this effect.   

Premature

Termination

3.4    The Lessee has to bond the Unit with the Software Technology Parks of
India/Customs/Appropriate Authority, it shall be the Lessee’s sole
responsibility to bond the Unit and furnish the necessary certificate to the
Lessor.    Bonded with STP 3.5    The Lessor shall be entitled to make
additions, raise storeys, construct additional blocks or structures and the same
shall be the property of the Lessor, which shall be free to dispose off the same
and the Lessee shall not be entitled to object to such construction or
disposition as long as the peaceful possession and use by the Lessee of the Unit
under this Deed is not affected in any manner.    Construction by the Lessor 3.6
   The Said Land, the buildings and facilities constructed thereon, the
services, open spaces, common areas and amenities and the specialised and
distinctive services provided in International Tech Park shall all be
controlled, maintained and managed by the Lessor or its assignee(s).   
Management of International Tech Park 3.7    The Lessor shall be entitled to
lease, license, agree to lease, or sell other units in International Tech Park
subject to such terms and conditions as the Lessor may think fit.    Lessor’s
right to lease other units 3.8   

If the Lessee fails to observe any law, direction, order, notice or requirements
of any government or public body or authority, the Lessor may in the Lessor’s
sole discretion perform the same and all expenses and costs incurred thereby
shall be recoverable from the Lessee by the Lessor.

 

Likewise, If the Lessor fails to observe any law, direction, order, notice or
requirements of any government or public body or authority to be observed or
performed by the Lessor which affects the Lessee’s use and possession of the
Unit, the Lessee may after serving a 30 days written notice in the Lessee’s sole
discretion perform the same and all expenses and costs incurred thereby shall be
recoverable from the Lessor by the Lessee

   Lessor’s Self Help 3.9    The Lessee will enjoy freedom to access, occupy and
operate from the demised premises 365 days a year and 24 hours a day at no
additional charge and without disturbing the quite and peaceful possession of
the other tenants.    Round the Clock Access

 

LOGO [g644242exg_pg008.jpg]



--------------------------------------------------------------------------------

3.10    The Lessor shall be entitled to transfer, mortgage or dispose of its
interest in the Unit, provided that the same does not affect or prejudice the
rights created in favour of the Lessee and the obligation on the Lessor to
refund the security deposit as provided herein and subject to this, the Lessee
shall not be entitled to object to the same.    Transfer or Mortgage by Lessor
3.11    If any dispute or difference arises between the Lessor and the Lessee
during the period of lease or upon the expiry of the said lease, both parties
shall seek to resolve by mutual discussions. If such discussions are
unsuccessful, the same shall be referred to arbitration in accordance with the
provisions of the Arbitration and Conciliation Act. 1996 for the time being in
force. Arbitration shall be by a solo arbitrator if parties can agree upon one
and failing that the disputes shall be referred to an arbitrator to be selected
by the Lessee out of a panel of three names submitted by the Lessor. The
arbitration sitting shall be conducted in English language and venue shall be at
Chennai.    Arbitration 3.12    This Deed shall be governed by the laws of
India.    Governing Law 3.13    All side notes, headings and definitions are for
the purposes of reference only.    Interpretation 3.14    All notices,
communications, demands, requests, approvals or consents required to be given or
made under this Agreement by either party must be in writing and shall be
effective only if either personally delivered, sent by pre-paid mail or by
facsimile to the addresses and to the attention persons indicated below:-   
Notices   

To the Lessor

Ascendas IT Park (Chennai) Limited,

Unit No. 7 & 8,

I Floor, International Tech Park Chennai,

CSIR Road,

Taramani, Chennai - 600 113

 

To the Lessee

Lionbridge Technologies Private Limited

 

6th Floor, Spectra Building,

Hiranandani Business Park,

Powai, Mumbai 400 076

      Any notices, communications, demands, requests, approvals or consents
shall be deemed to be duly given and received:-      

(1)     if personally delivered, on the day of delivery;

     

(2)     if sent by pre-paid mail 2 days after the same is sent; and

     

(3)     if sent by facsimile, on the day of sending provided a confirmation copy
is hand delivered or sent by pre-paid mail within 24 hours.

      Either party may, from time to time by written notice to the other,
designate a different address applicable or designate a different person to whom
the notices, communications, demands, requests, approvals or consents must be
attentioned to.   

 

LOGO [g644242exg_pg009.jpg]



--------------------------------------------------------------------------------

THE FIRST SCHEDULE ABOVE REFERRED TO:

(Description of Said Land)

All that piece and parcel of land measuring about 5,383 square meters situated
at T.S. No.8/1, Block 9, Kanakam Village, Mambalam – Guindy Taluk, Chennai
District and All that piece and parcel of land measuring about 14,852 square
meters situated at T.S. No. 1/7, Block 7, Tiruvanmiyar Village, Mylapore –
Triplicane Taluk, Chennai District

and bounded on the:

 

North by:   Kanagam Village, Block 9, T.S. No.8/2 and Thiruvanmiyur Village
Block 7, T.S. No.1/6 East by:   Thiruvanmiyur Village, Block 7, T.S. No. 1/7 and
Thiruvanmiyur Village Block 7, T.S. No.1/1 South by:   Kanagam Village, Block 9,
T.S. No.9 and Thiruvanmiyur Village Block 7, T.S, No.1/1 West by:   Kanagam
Village, Block 9, T.S, No.7 and Kanagam Village Block 9, T.S. No.8/1

 

LOGO [g644242exg_pg010.jpg]



--------------------------------------------------------------------------------

THE SECOND SCHEDULE ABOVE REFERRED TO:

(Description of Unit)

The premises bearing Unit No. # 7 – 01, on the 7th floor measuring approximately
25,720 square feet of super built up area in the multi-storey building known as
“Crest (Phase II), International Tech Park, Chennai” situated at Taramani CSIR
Road, Chennai, Tamilnadu

 

LOGO [g644242exg_pg011.jpg]



--------------------------------------------------------------------------------

THE THIRD SCHEDULE ABOVE REFERRED TO:

(Floor Plan of Unit)

 

LOGO [g644242exg_pg012.jpg]